                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:19-cv-00135-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
ERIK A. HOOKS, et al.,           )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion to Increment

Interrogatories Pursuant to Rule 26(b)(2)” [Doc. 61] and Plaintiff’s “Third

Motion for a 90 Day Extension of Time Within Which to Join Parties, File an

Amended Complaint and Serve Process under Rule 4(m)” [Doc. 64].

      Pro se Plaintiff Matthew James Griffin’s Second Amended Complaint,

brought pursuant to 42 U.S.C. § 1983, survived initial review on November

14, 2019, against Defendants Hooks, Guice, Lassiter, Dye, Beaver, Couch,

Wallace, Clifton, Quinn, Caldwell, Clawson, and Doe Defendants #2 through

#40. [Doc. 16]. All Defendants except Defendant Caldwell and the Doe

Defendants have been served and have answered the Plaintiff’s Second

Amended Complaint. [Doc. 49; see Doc. 27]. On March 6, 2020, the Court

granted Plaintiff’s motion for an additional ninety (90) days from the original



        Case 3:19-cv-00135-MR Document 66 Filed 08/04/20 Page 1 of 5
service deadline of February 12, 2020, to serve Defendant Caldwell. [Doc.

52]. On March 25, 2020, the Court entered a PTOCMP, which set the

deadline to join or add parties as May 12, 2020; the deadline to complete

discovery as July 23, 2020; and the deadline to file dispositive motions as

August 22, 2020. [Doc. 53]. On June 8, 2020, on Plaintiff’s motion, the Court

allowed Plaintiff an additional sixty (60) days under Rule 4(m) of the Federal

Rules of Civil Procedure to serve process on the remaining unserved

Defendants, making the deadline to serve July 13, 2020.1 [Doc. 57]. The

Court also extended the scheduling order deadlines by sixty (60) days,

making the current discovery deadline September 23, 2020. [Id.].

         Plaintiff now moves for an additional ninety (90) days to “join parties,

file an Amended Complaint and serve process under Rule 4(m).” [Doc. 64].

As grounds, Plaintiff states that he has “served discovery requests calculated

to identify Unknown Doe Defendants and to locate Defendants Caldwell

[and] Beaver on June 17th, 19th, 20th and 23rd, 2020.2 Defendants have

not yet responded and their responses are due after the July 11, 2020

deadlines….” [Id. at 4].




1
    July 11, 2020 was a Saturday.
2
 Although Plaintiff implies that Defendant Beaver is unserved, he has been served [Doc.
22] and has answered Plaintiff’s Second Amended Complaint [Doc. 49].
                                          2

           Case 3:19-cv-00135-MR Document 66 Filed 08/04/20 Page 2 of 5
      Under Rule 4(m):

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an
            appropriate period.

Fed. R. Civ. P. 4(m). As noted, the Court has already allowed Plaintiff one

hundred fifty (150) additional days under this Rule. [Docs. 52, 57].

      The Court will grant Plaintiff’s motion, in part. Plaintiff has failed to

show why he needs ninety (90) additional days to serve the newly identified

Defendants. Plaintiff states that he served discovery requests calculated to

identify the Doe Defendants and to locate Defendant Caldwell in June. The

Court will, therefore, allow Plaintiff forty-five (45) additional days from the

current deadline of July 13, 2020 to identify, substitute, and serve the Doe

Defendants and to serve Defendant Caldwell. Furthermore, the Plaintiff

does not explain, why he needs additional time to amend his Complaint. It

appears from the circumstances that Plaintiff will merely need to move to

substitute the true names of the Doe Defendants, not amend his Complaint

again.

      Plaintiff also moves the Court to allow Plaintiff “to propound forty (40)

interrogatories upon each of the named Defendants, with subparts, unless
                                       3

         Case 3:19-cv-00135-MR Document 66 Filed 08/04/20 Page 3 of 5
the subpart relates to a discreet subject matter in which case it would count

as a separate interrogatory.” [Doc. 61 at 2]. The PTOCMP in this case

currently allows each party to propound “no more than 20 interrogatories,

including subparts; no more than 20 requests for admissions, and take no

more than 6 depositions of non-expert witnesses.”3 [Doc. 53 at 2]. As

grounds for his motion, Plaintiff states that he “is a prisoner confined in New

Mexico and lack the financial means to pay for a court reporter to take

depositions of the named Defendants in this civil action.” [Doc. 61 at 1].

Plaintiff also asserts that because he is confined in prison, the increased use

of interrogatories is a cost-effective method of discovery. [Id. at 2]. The

Court will allow Plaintiff’s motion for leave to propound a total of forty (40)

interrogatories on each Defendant, but this total is inclusive of subparts in

accordance with the PTOCMP in this case.

                                          ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 64] is

GRANTED IN PART and DENIED IN PART in that Plaintiff shall have until

August 27, 2020 to substitute the true names of the Doe Defendants and to

serve the newly identified Defendants and Defendant Caldwell.



3
 Plaintiff errantly asserts that the current limit on interrogatories is twenty-five (25). [Doc.
61 at 2].
                                               4

          Case 3:19-cv-00135-MR Document 66 Filed 08/04/20 Page 4 of 5
      IT IS FURTHER ORDERED that Plaintiff’s motion for additional

interrogatories [Doc. 61] is GRANTED IN PART and DENIED IN PART in

that Plaintiff is allowed a total of forty (40) interrogatories, including subparts,

on each Defendant in this matter in accordance with this Order.

      IT IS SO ORDERED.
                                      Signed: August 4, 2020




                                          5

        Case 3:19-cv-00135-MR Document 66 Filed 08/04/20 Page 5 of 5
